DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed 1/26/2022 is sufficient to overcome the rejection of claims 1-20 based upon Oldham et al. in view of Wheeler et al.  Applicant’s arguments, as supplemental to the filed declaration, filed 1/26/2022, with respect to the rejection(s) of claim(s) 1-20 under Oldham et al. in view of Wheeler et al. have also been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Strong et al. who teach an earth-boring tool as claimed between two casing sections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 13, and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strong et al. (US 8,657,036).   Strong et al. disclose a downhole tool assembly comprising: a first casing section (any of plurality of casing sections as as being cutting elements); wherein the at least one blade comprises a gauge section defining an outside diameter of the earth-boring tool (as on separate section, col. 4, lines 55-59, 54 would define the outside diameter); wherein the outside diameter of the earth-boring tool is between 100% and 150% of an outside diameter of at least one of the first casing section and the second casing section (as shown on 32 would be greater than 100%); wherein the outside diameter of the earth-boring tool is less than an inside diameter of the borehole (as following diameter defined by 46); wherein the first casing section is coupled to a casing bit (46 as integrally coupled) at an end of the first casing section opposite the earth-boring tool; wherein the earth-boring tool comprises a coupler configured to coupled the first casing section to the second casing section (as comprising separate section as in col. 4, lines 55-59 with “having its own threaded box and pin” on respective ends as in col. 4, lines 55-56); wherein the at least one blade comprises hardfacing (col. 4, lines 60-61); wherein the earth boring tool is coupled to at least one of the first and the .  
Strong et al. also disclose a method of securing casing (as using the casing shoe 30 for securing casing as in fig 2) in an earth formation comprising: inserting a casing string into an earth formation (20 as within 24, fig 2); rotating the casing string (col. 2, lines 12-14); removing an obstruction in a wellbore with an earth-boring tool (as in col. 4, lines 60-67) coupled between two segments of casing in the casing string (as in embodiment col. 4, lines 55-59 above); and securing the casing string and the earth-boring tool in place within the wellbore (col. 1, lines 33-37 as known for casing shoes); wherein inserting the casing string into the formation comprises inserting the casing string into an already drilled wellbore (as in fig 2); wherein securing the casing string and the earth-boring tool comprises providing zonal isolation for the casing string with cement (col. 1, lines 32-37); wherein securing the casing string and the earth boring tool further comprises flowing cement between junk slots of the earth-boring tool (as would occur between blades 54 during cementing col. 1, lines 32-37).
Strong et al. also disclose a method of manufacturing an earth-boring tool comprising forming a body of the earth boring tool (as providing the embodiment of col. 4, lines 55-59) comprising: at least one blade (54) extending radially from the body (figs 3, 4); a bore (as shown fig 4) extending through the body along a longitudinal axis of the body; threads on both a first end of the body and a second end of the body (col. 4, lines 54-56), wherein the threads are configured to couple the body between segments of casing in a casing string.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Smith et al. (US 9,470,048).  Strong et al. disclose all the limitations of these claims, as applied to claims 1 and 18 above, except for teaching that the cutting elements are polycrystalline diamond and are disposed in pockets and also do not teach multiple earth-boring tools along the casing string (which includes many casing sections).  Smith et al. disclose a downhole tool assembly including an earth-boring tool (20) comprising at least one blade (28a,b) wherein the blade comprises one or more cutting elements (104a-e, or 30a-h), wherein the one or more cutting elements comprise polycrystalline diamond cutting elements (col. 3, lines 62-65); multiple pipe sections with at least four earth-boring tools coupled between different pipe sections along a string (as in fig 7, col. 8, lines 45-50); forming pockets on the blade (fig 4, 104a as shown within pocket) and securing cutting elements within the pockets on the at least one blade (fig 4, 104a as within pocket of blade).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the cutters of Smith et al. with the tool and methods of Strong et al. since choosing from a finite number of identified, predictable solutions (for cutting elements) with a reasonable expectation of success is considered obvious to one of ordinary skill.  It would have .

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Oldham et al. (US 7,395,882).  Strong et al. disclose all the limitations of these claims, as applied to claims 11 and 13 above, except for teaching a weld with the threaded connection or that the wellbore is (initially) drilled with a casing shoe coupled to the casing string.  Oldham et al. teach a tool assembly and method wherein a casing shoe coupled to a first segment of a casing in a casing string drills a wellbore (col. 12, lines 9+) and teaches a threaded connection may comprise a weld (col. 11, lines 64 - col. 12, line 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to modify the methods of Strong et al. to drill the wellbore of Strong et al. with the casing shoe, as taught by Oldham et al., in order to provide a more efficient drilling operation not requiring separate drilling and casing (as discussed in Oldham et al. col. 1, line 10 – col. 2, line 67).  It would have been further obvious to provide a weld on the threaded connections of Strong et al., as taught by Oldham et al. in order to more securely connect the components and protect against unthreading.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rives (US 5,035,293) teaches an earth-boring tool for connection between two pipe sections.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
3/3/2022